Citation Nr: 0831187	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for special monthly compensation based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.  

In November 2007, the Board granted the veteran's motion to 
advance his claim on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In December 2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  Service connection is in effect for prostatitis with 
trigonitis (rated 60 percent disabling), the residuals of a 
right nephrectomy (30  percent), diabetes mellitus (20 
percent), false passage of the urethra (10 percent), 
hypertension (10 percent), peripheral neuropathy of the right 
lower extremity (10 percent), peripheral neuropathy of the 
left lower extremity (10 percent), and, finally, erectile 
dysfunction associated with end diabetes mellitus (0 
percent).

2.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He needs occasional attendance with travel and 
requires some assistance with activities of daily living, but 
is able to ambulate for distances greater than 100 feet with 
the use of a walker, is generally independent in self-care, 
is able to feed himself, and is able to leave his house at 
his discretion.  He has no physical or mental incapacity 
requiring regular care or assistance against dangers in his 
daily environment.

3.  The veteran is not substantially confined to his house or 
its immediate premises.



CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition requires the veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the aid and 
attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2007).

Service connection is in effect for prostatitis with 
trigonitis (rated 60 percent disabling), the residuals of a 
right nephrectomy (30  percent), diabetes mellitus (20 
percent), false passage of the urethra (10 percent), 
hypertension (10 percent), peripheral neuropathy of the right 
lower extremity (10 percent), peripheral neuropathy of the 
left lower extremity (10 percent), and, finally, erectile 
dysfunction associated with end diabetes mellitus (0 
percent).  The veteran has also established entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.

The veteran asserts that he is entitled to special monthly 
compensation based upon the need for the regular aid and 
attendance of another person.  He specifically asserts that 
he is entitled to this increased level of compensation 
because as a result of his service-connected peripheral 
neuropathy, he has lost feeling in his right and left lower 
extremities.  This loss of feeling prohibits him from 
driving, as he cannot feel the brake and gas pedals.  He 
additionally asserts that his feet sometimes swell up to the 
extent that he is unable to stand or walk without falling 
over.  He states that he needs assistance putting on his 
pants and shoes, and although he can bathe himself, he needs 
a chair placed in the shower to be able to do so.

Treatment records dated from January 2005 to June 2006 
reflect treatment for various service- and non-service-
connected conditions, including back, knee, and shoulder 
pain, hypokalemia, diabetes mellitus, peripheral neuropathy, 
various psychiatric disorders, chronic renal failure, and 
hypertriglycerides.  While the records show that the veteran 
requires assistance with some activities of daily living, 
including help with dressing, they do not show a need for 
regular aid and assistance with activities such as feeding or 
hygiene.  While the veteran asserts that he is no longer able 
to drive, the records show that the veteran is able to drive 
limited distances.  Additionally, while the veteran is unable 
to walk distances greater than 100 yards without the use of a 
walker, he does not require the use of a walker while in his 
home, and is able to ambulate unrestricted distances with the 
use of a walker.  Finally, the records show that the veteran 
is able to leave his home at his discretion.

In November 2006, the veteran submitted an undated medical 
statement from his private physician regarding consideration 
of the veteran's need for aid and attendance.  The veteran's 
complete diagnosis included signs of peripheral neuropathy 
apparent in the veteran's gait, including his loss of 
balance, pain in his left and right hips, and diabetes 
mellitus.  It was noted that the veteran needed assistance in 
showering and dressing.  The physician additionally noted 
that the veteran was not able to walk unassisted.  He 
required the use of a walker.  It was also noted that the 
veteran claimed he needed assistance in getting off the 
toilet seat.  The veteran was able to sit up, but after 45 
minutes or so he became dizzy and nauseous, and then needed 
to lie down.  In sum, the physician determined that the 
veteran's peripheral neuropathy, which resulted in numbness 
up to his knees, required the use of a walker for balance and 
ambulation.  For that reason, the physician felt that the 
veteran was housebound, not bedridden, and that aid and 
assistance was required.  

The veteran underwent a VA Aid and Attendance or Housebound 
examination in April 2008.  At the time of the examination, 
the veteran reported that he would like to get some help at 
home for his wife due to his disability and his child's 
disability (autism).  He required the assistance of another 
individual to arrive for the examination, but was not 
hospitalized at the time of the examination.  The examiner 
noted that the veteran was not bedridden or wheelchair-ridden 
by his disabilities.  With regard to his eyesight, it was 
noted that he did not have vision of 5/200 or worse in each 
eye.  The veteran could perform all functions of self-care.  
The veteran described his typical day as involving assisting 
his wife in caring for their autistic daughter.  He reported 
that he was still able to drive short distances, and 
approximately once or twice per week he would drive short 
distances to the store, or for other errands.  He reported 
that he was able to leave the home at any time.  He often did 
not require assistance to leave the home.  He reported that 
he did not require any assistance in performing self-care, 
and stated that he was able to ambulate up to a few hundred 
yards with the assistance of another person or a walker.  He 
complained of constant unsteadiness that made it difficult 
for him to walk.  Physical examination revealed normal 
functioning of the upper extremities.  The lower extremities 
were notable for 4/5 weakness in each extremity.  The 
veteran's weight bearing was determined to be abnormal, and 
he was observed to have an antalgic gait with poor propulsion 
and an abnormally wide stance.  It was noted that he required 
the use of a walker when outside the home, but he was able to 
ambulate without a walker inside the home.  He reported 
occasional use of the walker inside the home with flare ups.   
He also had degenerative joint disease and arthritis of the 
lower extremities and spine.  The veteran was able to 
ambulate alone, without the assistance of another person.  
His lower extremities otherwise did not result in any 
functional limitations.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the veteran has notable limitations including 
an inability to work.  While the veteran has an abnormal gait 
and requires the assistance of another person or a walker to 
ambulate distances greater than 100 yards, he is able to walk 
unassisted for distances shorter than 100 yards.  He is able 
to leave the house at his discretion, and despite having 
stated that he is not longer able to drive as a result of his 
peripheral neuropathy, on recent VA examination, the veteran 
reported that he was still able to drive for short distances.  
Additionally, the veteran can use his upper extremities 
normally, bathe himself, and attend to the wants of nature.  
In addition, there is no indication that he requires 
assistance with feeding himself.  Additionally, as the 
veteran reported that he lives at home with his wife, he does 
not meet the criteria of confinement to a nursing home due to 
mental or physical incapacity.  The veteran thus does not 
meet the criteria to establish a factual need for aid and 
attendance of another person.  While the veteran's private 
physician opined that the veteran was in need of regular aid 
and attendance, the physician cited only the use of a walker.  
It thus appears that he was considering the walker as the aid 
and attendance, rather than the aid and attendance of another 
person.  As the preponderance of the evidence demonstrates 
that the veteran is not in need of the regular aid and 
attendance of another person, special monthly compensation 
based upon the need for the regular aid and attendance of 
another person is not warranted.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly compensation by reason 
of being housebound.  The evidence does not show that the 
veteran is housebound.  On VA examination and in numerous 
records of treatment, the veteran stated that he was able to 
leave the house whenever and as often as he liked, although 
he did require assistance on occasion.  While the veteran 
does have difficulty walking, he is not confined to his house 
by his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006, April 
2006, and February 2008; a rating decision in June 2006; and 
a statement of the case in December 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Special monthly compensation based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


